Citation Nr: 1606807	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife





ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 1967.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which held that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

A July 2014 Board decision reopened the claim and remanded it for additional development.  A March 2015 Board decision denied service connection for an acquired psychiatric disorder, to include PTSD or anxiety disorder, NOS.

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in December 2015.  By order dated in December 2015, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion first noted that the Board's July 2014 remand requested that VA obtain all of the Veteran's VA medical records from the Huntington, West Virginia, Vet Center dated after September 14, 2011.  In September 2014, VA requested the records and the Huntington Vet Center submitted medical records dated through December 2012 [December 6, 2012].  However, VA did not make a second request for the records dated between December 2012 and September 2014.  The Joint Motion stated that a remand was therefore warranted for VA to obtain all medical records from the Huntington Vet Center.  

The Joint Motion also noted that the Board's July 2014 remand requested that the Veteran be provided a VA examination, after his medical records from the Huntington Vet Center had been obtained and associated with the record.  However, VA conducted an examination of the Veteran in August 2014, approximately one month before VA requested and obtained records from the Huntington Vet Center.  The medical opinion in the August 2014 examination report was inadequate because it was not based on consideration of the Veteran's entire prior medical history.  The Joint Motion stated that a remand was therefore warranted for VA to obtain a new medical opinion that was adequate for rating purposes, after all records had been obtained from the Huntington Vet Center and associated with the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all treatment records from the Huntington Vet Center, including those dated after December 6, 2012.

Document the efforts made to obtain these records along with any negative responses.

2.  Then, after the development in Paragraph 1 has been completed, schedule the Veteran for an examination by an appropriate VA examiner, other than the examiner who conducted the December 2011 VA examination, to determine the nature, extent and etiology of any acquired psychiatric disorder that may be present, to include PTSD or anxiety disorder, NOS.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence from the eFolders, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current acquired psychiatric disorder that may be present, to include PTSD or anxiety disorder, NOS, is causally related to the Veteran's active duty. 

The examiner is requested to provide a rationale for any opinion expressed.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




